[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________          FILED
                                                   U.S. COURT OF APPEALS
                                No. 09-10933         ELEVENTH CIRCUIT
                                                      DECEMBER 9, 2010
                            Non-Argument Calendar
                                                          JOHN LEY
                          ________________________
                                                           CLERK

                        D. C. Docket No. 07-00010-CV-6

ALONZO MOREFIELD, JR.,


                                                              Plaintiff-Appellant,

                                     versus

WARDEN HUGH A. SMITH, Individually and in
Official Capacity acting Under Color of State Law,
STEVE DUPREE, Unit Manager,


                                                           Defendants-Appellees.


                          ________________________

                   Appeal from the United States District Court
                      for the Southern District of Georgia
                        _________________________

                               (December 9, 2010)

Before BARKETT , MARCUS and ANDERSON , Circuit Judges.

PER CURIAM:
       Alonzo Morefield, Jr., appeals the district court’s grant of summary

judgment to Georgia State Prison (“GSP”) Warden Hugh Smith and Unit Manager

Steve Dupree (collectively “defendants”) in his pro se 42 U.S.C. § 1983 civil rights

lawsuit, alleging that the defendants violated his First Amendment, due process,

and equal protection rights while he was in administrative segregation. Morefield

asserted that the defendants deprived him of his right to practice his religion while

he was in administrative segregation, seized his legal documents in violation of his

due process, violated his liberty interest by confining him in administrative

segregation for four years, failed to give him proper notice and a hearing before

assigning him to administrative segregation, and discriminated against him because

of his race.

       On appeal, Morefield argues that the district court erred in granting

summary judgment in favor of the defendants as to: (1) his religious freedom

claims because he exhausted administrative remedies; (2) his deprivation of

property due process claims because the defendants confiscated of his legal

property to harm his litigation and he did not have a post-deprivation state remedy;

(3) his administrative segregation due process claims because his four-year

confinement to administrative segregation implicated his liberty interest and he did

not receive notice and hearing of his placement; and (4) his equal protection claims



                                           2
because Smith and Dupree discriminated against him on the basis of race. He also

contends that the magistrate judge erred in denying his multiple motions for an

appointment of counsel for his proceedings below. We find no reversible error.

                    I. Motion for Summary Judgement

                                   A.

      Because Morefield admits that his religious grievance was pending at the

time of the summary judgment, he did not exhaust his administrative remedies

before filing his complaint in district court, and the court correctly dismissed his

religious freedom claim without prejudice on that ground. See 42 U.S.C, §

1997e(a).

                                   B.

      As to Morefield’s substantive due process claim, first it is undisputed that

Morefield had a history of stockpiling personal items in violation of SOP IIB06-

0001, and thus, the confiscation of his legal property was not “arbitrary” if they

were in excess of the amount or space allowed. Second, the deprivation of his

legal property was not “conscious shocking” because a review of the record

indicates that his legal materials were only confiscated on one occasion and

Morefield had the opportunity to mail those materials out of the institution. While

the record is unclear as to whether his legal documents were ultimately mailed out



                                           3
or destroyed because Morefield did not have the money for postage yet attempted

another mailing option, the fact that he had the opportunity to mail out his legal

property shows that the deprivation of his legal property was not so egregious or

“conscious shocking” as to constitute a substantive due process violation.

Accordingly, because the deprivation of Morefield’s legal property should not be

“characterized as arbitrary, or conscience shocking, in a constitutional sense,” the

defendants did not violate Morefield’s substantive Fourteenth Amendment due

process rights. Collins v. City of Harker Heights, Tex., 503 U.S. 115, 128, 112

S.Ct. 1061, 1070, 117 L.Ed.2d 261 (1992).

      As to Morefield’s procedural due process claim, even assuming arguendo

that the confiscation of Morefield’s legal documents constituted a deprivation of

his constitutionally protected property interests, Morefield had an adequate post-

deprivation remedy under state law because he could pursue a tort action for

conversion of his personal property. See O.C.G.A. § 51-10-1 (providing that the

“owner of personalty is entitled to its possession. Any deprivation of such

possession is a tort for which an action lies”). Therefore, the defendants’ alleged

actions could not constitute a procedural due process violation. Hudson v. Palmer,

468 U.S. 517, 533, 104 S.Ct. 3194, 3204, 82 L.Ed.2d 393 (1984).




                                           4
                                         C.

      Morefield also argues that his liberty interest was violated because his four-

year administrative segregation confinement was prolonged and the conditions in

administrative segregation were not similar to those in the general population. He

further contends that his due process rights were violated because he was denied an

administrative segregation hearing and memorandum.

      While Morefield’s four-year confinement in administrative segregation was

lengthy, it did not tip the balance in favor of establishing a liberty interest when

weighed against other factors in his case—the conditions of his confinement were

generally equivalent to general prison population conditions and the length of his

stay in administrative segregation did not extend the length of his sentence. See

Sandin, 515 U.S. at 486, 115 S.Ct. at 2301. However, even assuming arguendo

that he was able to establish a liberty interest, he received all the process he was

due, as GSP gave Morefield notice, an opportunity for rebuttal at his initial

hearing, and periodic reviews of his status every 30 days.

                                         D.

      Finally, Morefield cannot challenge as error the district court’s dismissal of

his equal protection claim because Morefield admitted his inability to pursue his

equal protection claims and specifically stated that he abandoned this claim in his



                                              5
objections to the magistrate judge’s report and recommendation.

          II. Motion for Appointed Counsel in the Proceedings Below

       We review the district court’s decision of whether a party should have

received appointed counsel for abuse of discretion. United States v. Berger, 375

F.3d 1223, 1226 (11th Cir. 2004). “[P]risoners raising civil rights claims, like

other civil litigants, have no absolute constitutional right to counsel.” Kilgo v.

Ricks, 983 F.2d 189, 193 (11th Cir. 1993). The appointment of counsel in these

cases is a “privilege justified only by exceptional circumstances, such as the

presence of facts and legal issues which are so novel or complex as to require the

assistance of a trained practitioner.” Id. (alteration and quotations omitted). “The

key is whether the pro se litigant needs help in presenting the essential merits of

his or her position to the court.” Id.

       Morefield adequately presented the “essential merits” of his position to the

district court without the assistance of counsel and has not established that his

claims are “so novel or complex as to require the assistance of a trained

practitioner,” and thus, the district court did not abuse its discretion in denying his

multiple motions for appointment of counsel to represent him before the district

court. See Kilgo, 983 F.2d at 193.

                                         Conclusion



                                             6
      Upon review of the record and consideration of the parties’ briefs, we affirm

the grant of summary judgment and the denial of the motion for appointed counsel

for the proceedings below.

      AFFIRMED.




                                         7